UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-3952 SIBONEY CORPORATION (Exact name of registrant as specified in its charter) Maryland 73-0629975 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 325 North Kirkwood Road, Suite 300 St. Louis, Missouri 63122 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 314-822-3163 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Number of shares of the registrant’s common stock outstanding as of October 31, 2007: 16,920,419 SIBONEY CORPORATION FORM 10-Q INDEX Page PART IFINANCIAL INFORMATION Item 1.Unaudited Financial Statements Consolidated Balance Sheet, September 30, 2007 and December 31, 2006 3 Consolidated Statement of Operations, Three and Nine Months Ended September 30,2007 and 2006 4 Consolidated Statement of Stockholders’ Equity, Nine Months Ended September30,2007 and 2006 5 Consolidated Statement of Cash Flows, Nine Months Ended September30,2007 and 2006 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4.Controls and Procedures 19 PART IIOTHER INFORMATION Item 3.Defaults Upon Senior Securities 20 Item 6.Exhibits 20 SIGNATURES 21 INDEX TO EXHIBITS 22 2 PART IFINANCIAL INFORMATION Item 1.Unaudited Financial Statements SIBONEY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) September 30, December 31, 2007 2006 Assets Current Assets Cash $ 216,227 $ 226,486 Accounts receivable, net 684,907 746,458 Inventories, net 279,873 297,398 Refundable income taxes 6,274 8,719 Prepaid expense 85,267 111,720 Deferred tax asset — 114,000 Total Current Assets 1,272,548 1,504,781 Property and Equipment, Net 111,796 131,677 Long-term Note Receivable 156,294 163,839 Capitalized Software, Net 2,120,648 2,174,239 Goodwill 1,045,015 1,045,015 Deferred Tax Asset — 991,000 Other Assets 22,340 12,778 Total Assets $ 4,728,641 $ 6,023,329 Liabilities and Stockholders' Equity Current Liabilities Current portion of long-term debt $ 1,090,747 $ 56,250 Line of credit 1,400,000 — Accounts payable 235,600 234,978 Accrued expenses 299,502 296,596 Deferred revenue 89,517 190,708 Interest payable ($0 related party) 16,966 — Total Current Liabilities 3,132,332 778,532 Long-Term Liabilities Line of credit — 1,500,000 Long-term debt — 1,068,750 Subordinated debt (related party) 194,137 — Other long-term liabilities 54,400 — Total Long-Term Liabilities 248,537 2,568,750 Commitments and Contingencies Stockholders' Equity Common stock: Authorized 100,000,000 shares at $0.10 par value; issued and outstanding 16,920,419 at September 30, 2007 and December 31, 2006 1,692,042 1,692,042 Additional paid-in capital 73,526 38,296 Retained earnings (deficit) (417,796 ) 945,709 Total Stockholders' Equity 1,347,772 2,676,047 Total Liabilities and Stockholders' Equity $ 4,728,641 $ 6,023,329 Note:The balance sheet at December 31, 2006 has been derived from the audited financial statements at that date. See accompanying notes to unaudited consolidated financial statements. 3 SIBONEY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF OPERATIONS For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Revenues $ 1,486,094 $ 1,289,135 $ 4,604,254 $ 5,018,318 Cost of Product Sales 404,611 444,039 1,274,684 1,384,122 Gross Profit 1,081,483 845,096 3,329,570 3,634,196 Selling, General and Administrative Expenses 1,073,228 1,353,443 3,359,845 4,612,358 Income (loss) from Operations 8,255 (508,347 ) (30,275 ) (978,162 ) Other Income (Expense) Interest expense, net (58,882 ) (46,768 ) (169,381 ) (118,262 ) Gain (loss) on sale of assets 250 (14,960 ) 250 (16,401 ) Miscellaneous — 94 — 990 Total Other Expense (58,632 ) (61,634 ) (169,131 ) (133,673 ) Loss Before Income Taxes (50,377 ) (569,981 ) (199,406 ) (1,111,835 ) Income Tax (Expense) Benefit (1,136,099 ) 221,000 (1,099,099 ) 471,000 Net Loss $ (1,186,476 ) $ (348,981 ) $ (1,298,505 ) $ (640,835 ) Net Loss per Share: Basic $ (0.07 ) $ (0.02 ) $ (0.08 ) $ (0.04 ) Diluted $ (0.07 ) $ (0.02 ) $ (0.08 ) $ (0.04 ) Weighted Average Number of Shares: Basic 16,920,419 16,930,419 16,920,419 16,930,419 Diluted 16,920,419 16,930,419 16,920,419 16,930,419 Note:For the three and nine months ended September 30, 2007 and 2006, all stock options and outstanding warrants were excluded from the computations of diluted income per share and totaled 2,518,060 and 2,673,460, respectively, as their effect would be anti-dilutive. See accompanying notes to unaudited consolidated financial statements. 4 SIBONEY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Nine Months Ended September 30, 2007 2006 COMMON STOCK Balance at the beginning of the period $ 1,692,042 $ 1,693,042 Balance at the end of the period $ 1,692,042 $ 1,693,042 ADDITIONAL PAID-IN CAPITAL Balance at the beginning of the period $ 38,296 $ — Stock-based compensation expense 12,489 33,093 Issuance of warrants to related parties 22,741 — Balance at the end of the period $ 73,526 $ 33,093 RETAINED EARNINGS (DEFICIT) Balance at the beginning of the period $ 945,709 $ 1,958,481 Cumulative effect of adoption of FIN 48 (65,000 ) — Net loss (1,298,505 ) (640,835 ) Balance at the end of the period $ (417,796 ) $ 1,317,646 STOCKHOLDERS' EQUITY AT END OF PERIOD $ 1,347,772 $ 3,043,781 See accompanying notes to unaudited consolidated financial statements. 5 SIBONEY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS For the Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities Net loss $ (1,298,505 ) $ (640,835 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 72,422 142,201 Amortization 576,818 500,542 Amortization of subordinated debt costs 18,570 — Deferred income taxes 1,105,000 (464,000 ) Stock-based compensation expense 12,489 33,093 Gain (loss) on disposition of assets (250 ) 16,401 Abandonment of software development in process 11,404 — Reserves and allowances for accounts receivable (14,725 ) 60,325 Reserve for obsolescence of inventory 11,860 (500 ) Change in assets and liabilities: Accounts and notes receivable 83,821 (40,498 ) Inventories 5,665 57,185 Refundable income taxes 2,445 7,721 Prepaid expenses and other assets 21,599 26,908 Accounts payable, accrued expenses and deferred revenue (91,297 ) (204,818 ) Net Cash Provided By (Used In) Operating Activities 517,316 (506,275 ) Cash Flows From Investing Activities Payments for equipment (52,541 ) (23,728 ) Proceeds from sale of assets 250 500 Payments for software development costs (534,631 ) (617,765 ) Net Cash Used In Investing Activities (586,922 ) (640,993 ) Cash Flows From Financing Activities Proceeds (payment) on line of credit (100,000 ) 1,100,000 Principal payment on promissory note (34,253 ) (75,000 ) Proceeds from issuance of related party subordinated debt and warrants 193,600 — Principal payments on capital lease obligation — (11,116 ) Net Cash Provided By Financing Activities 59,347 1,013,884 Change In Cash (10,259 ) (133,384 ) Cash - Beginning of Period 226,486 270,987 Cash - End of Period $ 216,227 $ 137,603 See accompanying notes to unaudited consolidated financial statements. 6 SIBONEY CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 1.BASIS OF PRESENTATION AND CONSOLIDATION Basis of Presentation Our consolidated balance sheet as of December 31, 2006 was derived from our audited balance sheet as of that date, as set forth in our Annual Report on Form 10-K for the year ended December 31, 2006.All other financial statements contained herein are unaudited and, in the opinion of management, contain all adjustments considered necessary for a fair presentation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted.These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006.The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the operating results for the full year. Basis of Consolidation The accompanying consolidated financial statements include the accounts of Siboney Corporation and its wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. 2.REVENUE RECOGNITION We follow specific and detailed guidelines in determining the proper amount of revenue to be recorded.We recognize revenues in accordance with Statement of Position (“SOP”) 97-2 Software Revenue Recognition as amended by SOP 98-9 Modification of SOP 97-2, Software Revenue Recognition, With Respect to Certain Transactions. Revenue from software license agreements is recognized when the following have been met: · Persuasive evidence of an agreement exists; · Delivery of the software has occurred; · The fee is fixed or determinable; and · Collectibility is probable. In software arrangements that include more than one element, we allocate the total arrangement fee among the elements based on the vendor-specific objective evidence (“VSOE”) of the relative fair value of each deliverable, using the price charged when that element is sold separately.For software arrangements in which we do not have VSOE for undelivered elements, revenue is deferred until the earlier of when VSOE is determined for the undelivered elements or when all elements for which we do not have VSOE have been delivered. We also generate revenue by providing professional services which consist of consulting, training and implementation support.The revenue for these services is recognized as the services are performed.Consulting, training and implementation services are not essential to the functionality of our software products.Accordingly, revenues from these services are recognized separately. 7 3.ACCOUNTS RECEIVABLE Accounts receivable consist of: September 30, December 31, 2007 2006 Accounts receivable $ 716,975 $ 874,237 Amount due from collaborator 79,120 — Allowance for doubtful accounts, sales credits and returns (111,188 ) (127,779 ) $ 684,907 $ 746,458 Accounts receivable are pledged as collateral for debt (Notes 8 and 9). 4.INVENTORIES Inventories consist of: September 30, December 31, 2007 2006 Finished goods $ 153,197 $ 160,160 Raw materials 169,536 168,238 Reserve for obsolescence (42,860 ) (31,000 ) $ 279,873 $ 297,398 Inventories are pledged as collateral for debt (Notes 8 and 9). 5.CAPITALIZED SOFTWARE DEVELOPMENT COSTS The components of capitalized software development costs consist of: September 30, December 31, 2007 2006 Software development in progress $ 714,420 $ 379,308 Capitalized software development costs 5,259,075 5,070,960 Accumulated amortization (3,852,847 ) (3,276,029 ) $ 2,120,648 $ 2,174,239 We capitalize software development costs when we determine that it is technologically feasible to produce the software title.The majority of our product development costs qualify for capitalization due to the concentration of our development efforts on the content of our courseware.We stop capitalizing costs when the product is released for sale to our customers, at which time amortization of the capitalized 8 costs begins.We amortize capitalized software development costs on a product-by-product basis at the greater of the ratio that the product’s current gross revenue bears to the total of its current and anticipated future gross revenues or the straight-line method over the estimated economic life of the products, which is generally estimated to be 48 months. On an annual basis, we review each capitalized project to determine if the unamortized balance exceeds its estimated net realizable value.Estimated net realizable value requires us to use judgment in projecting future revenues.Actual amounts realized could differ materially from those estimated.Future events such as market conditions, customer demand or technological obsolescence could cause us to conclude that the carrying value of the software at a given point in time is impaired, and the amount of the impairment so determined would be required to be written off against the carrying value of the asset and charged as an expense against operations at the time such determination is made. Amortization of software development costs charged against earnings amounted to $175,871 and $184,192 for the three months ended September 30, 2007 and 2006, respectively.Amortization of software development costs charged against earnings amounted to $576,818 and $500,542 for the nine months ended September 30, 2007 and 2006, respectively.We expensed to selling, general and administrative expenses $11,404 in costs related to a title that was abandoned during the first quarter of 2007. 6.COLLABORATIVE ARRANGEMENT In February 2007 we entered into a strategic alliance and joint development agreement with Edumatics Corporation, Inc. (“Edumatics”).Under the agreement we jointly developed a new online test practice product which is marketed under the name PracticePlanet™.We share costs and any revenues generated with Edumatics, as provided in the agreement.During the first quarter of 2007 we received approximately $311,000 in cash from Edumatics to fund their share of the costs we incurred for development efforts and overhead costs related to this new product.We reduced the amount we capitalized into software development by approximately $120,000 during the nine months ended September 30, 2007 to reflect the portion paid by Edumatics.We also reduced our selling, general and administrative expenses by approximately $83,000 during the three months ended September 30, 2007 and $225,000 during the nine months ended September 30, 2007 to reflect Edumatics’ portion of these costs.We have $45,000 of development funds we received from Edumatics which is accounted for as an accrued expense in our consolidated balance sheet as of September 30, 2007 as we consider these funds to be a liability until we have completed the development of the program, at which time the funds will reduce our capitalized software development costs.We are due $79,120 from Edumatics under the agreement for their portion of the overhead and marketing costs we incurred during the third quarter of 2007, which is included in accounts receivable on our consolidated balance sheet as of September 30, 2007. On October 1, 2007, the Emerging Issues Task Force ratified a draft abstract: Issue 07-1, Accounting for Collaborative Arrangements.The draft abstract defines collaborative arrangements and establishes reporting requirements for transactions between collaborators.We reviewed the draft abstract and concluded that our agreement with Edumatics (discussed above) would qualify as a collaborative arrangement under the definition of the draft abstract.We do not believe that the presentation of our costs will be impacted by this issue if it is ratified.The Task Force will discuss this issue at its November meeting and the proposed effective date is set for fiscal years beginning after December 15, 2007, and interim periods within those fiscal years, with retrospective application to all prior periods presented. 7.INCOME TAXES We account for income taxes according to the provisions of SFAS No. 109,
